Citation Nr: 1022735	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  05-09 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for rheumatic 
fever with carditis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1973 to December 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
Los Angeles, California, which, in part, granted service-
connection for rheumatic fever with carditis and assigned a 
noncompensable disability rating.

The issue was remanded in March 2008 for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

As noted in the Introduction, the issue was previously before 
the Board in March 2008 and remanded for further development 
and adjudication.  At that time, the Board ordered that the 
Veteran be afforded a VA examination to determine the nature 
and severity of his rheumatic fever with carditis.  
Specifically, a cardiologist was to provide clarification 
regarding whether the Veteran's rheumatic fever was 
manifested by an active disease process and report any 
residuals (i.e., heart damage) found on examination if there 
was no active disease present.  The Veteran was provided a VA 
examination in December 2008 by a nurse practitioner.  The 
December 2008 Remand specifically requested a cardiologist.  
The RO should have attempted to comply with the specialist 
request.  As the remand orders of the Board were not fully 
complied with, further remand is mandated due to the RO's 
failure to follow the directives in the Board's remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In order to avoid a retelling of the bases for the original 
examination request, a copy of the body of this Remand, as 
well as the March 2008 Board Remand, must be provided to the 
examiner before the rendering of any opinion.  The examiner 
must note that he/she reviewed these Remands.  The examiner 
is asked to address the specific questions set forth in the 
numbered paragraphs below.

Any ongoing VA medical records pertinent to the issue should 
also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

The Board regrets the delay associated with this REMAND, 
especially considering that the matter was the subject of a 
previous remand; however, the Board believes that it is 
necessary to ensure the Veteran is afforded due process and 
adequate consideration with regard to his claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that the Veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken. 

3.  The RO/AMC shall reschedule the 
Veteran for an electrocardiogram and a VA 
cardiology consult as per instructed in 
the December 2006 VA examination report 
and March 2008 Board Remand.  The VA 
cardiologist should be requested to 
assess the nature and severity of the 
Veteran's residuals of rheumatic fever 
with carditis.  The claims file and a 
separate copy of the Remands must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should indicate in the report 
that the claims file was in fact reviewed 
in conjunction with the examination.  All 
indicated diagnostic and laboratory 
studies should be performed.

In the report of findings, the examiner 
should provide an opinion as to whether 
the Veteran's rheumatic fever is 
manifested by an active disease process.  
If not, the examiner should opine as to 
the extent of any residuals, such as 
heart damage, found on examination.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

4.  The RO/AMC shall readjudicate the 
Veteran's claim for an increased 
disability rating.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



